IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PAUL EUGENE GILLY,                       : No. 24 WM 2015
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
WASHINGTON COUNTY COURT OF               :
COMMON PLEAS, ET AL.,                    :
                                         :
                   Respondents           :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Petition for

Special Relief are DENIED.